Citation Nr: 1717481	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  04-38 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to September 1977 and from August 1987 to August 1990, with additional service in the Texas Air National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2014.  A transcript of the hearing is of record.  

In October 2014, the Board remanded this case to the RO for further development.  

The Board denied service connection in August 2015.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court).  In a November 2016 memorandum decision, the Court set aside the Board's August 2015 decision and remanded the appeal.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disability.
In this regard, the record shows that in February 1989, following surgery for the excision of a ganglion cyst, the Veteran was treated for a spinal headache by means of a lumbar patch.  Following that procedure he complained of lower lumbar spine pain.  Post service records beginning in February 1991 show complaints of low back pain.  (The complaints are documented in 1991, 1994, 1995, and 1998.)  The Board's previous decision was vacated and remanded in a November 2016 Court decision, in part, because the medical opinion obtained in the case appeared to express an understanding the Veteran did not experience back pain during the interval between service discharge in 1990, and his surgery following a 2000 on the job injury.  As the record shows otherwise, the medical opinion was considered inadequate.  Accordingly, remand is appropriate in order to obtain further medical opinion.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any additional records of treatment he wants VA to consider in connection with this matter, which records should be sought.  

2. Then, the Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature of the Veteran's low back disability and whether such disorder is related to service.  All pertinent evidence of record should be made available to and reviewed by the examiner.  

Based on the examination and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed disability originated during service or is otherwise related to service. 

In so opining, the examiner should consider all medical and lay evidence, to include the Veteran's lay statements and complaints of back pain during active service and in the intervening years between 1990 and 2000.

A complete and detailed rationale for all opinions must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why. 

3. Undertake any additional development as necessary, and readjudicate the claim.  If it remains denied, issue a supplemental statement of the case, and return the matter to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






